Citation Nr: 9908522	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had active military service from January 28, 
1975, to March 12, 1975.  He had additional service in the 
National Guard, on active duty for training (ACDUTRA), from 
July 10, 1977, to August 25, 1977.

In February 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, denied the 
veteran's claim for an increased rating for his service-
connected seizure disorder, rated as 10 percent disabling.  
He timely appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In March 1996, the Board remanded 
the claim to the RO for further development 
and consideration.  Upon completion of the development 
requested, the RO continued to deny the claim, and the case 
was returned to the Board.  The veteran twice has testified 
at hearings at the Board in support of his claim; the latter 
hearing, in April 1998, was conducted by the undersigned 
Member of the Board.

The only issue currently before the Board is whether the 
veteran is entitled to a higher rating for his seizure 
disorder.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1998).  However, the Board also notes 
that, when remanding this claim in March 1996, it was 
requested that the RO take all appropriate action to develop 
several additional issues raised by the veteran-for service 
connection for a back disability, based on the submission of 
new and material evidence; for service connection for a 
bilateral knee disability and for diabetes; for secondary 
service connection for a scar above his left eye and for 
arthritis affecting his left thumb; for a total disability 
rating due to individual unemployability (TDIU); for special 
monthly pension (SMP) based on the need for regular aid and 
attendance (A&A) or by reason of being housebound; and for a 
clothing allowance.  More recently, in a statement that was 
received at the RO in June 1997, the veteran also claimed 
entitlement to service connection for a scar on the big toe 
of his right foot; for weakness in his legs; for residuals, 
including pain and limitation of motion, of injuries to his 
arms; and that previously denied claims for service 
connection for other conditions-namely, a bilateral high-
frequency hearing loss, residuals of injuries to the 
cervical, thoracic, and lumbar segments of his spine, 
residuals of injuries to his left wrist and hand, and an 
acquired psychiatric disorder, to include an anxiety 
neurosis, depression, and an adjustment disorder with 
atypical features-also should be reopened based on new and 
material evidence.

In July 1997, the RO sent the veteran a letter apprising him 
that he would need to, preferably within 60 days, submit 
medical evidence concerning these additional claims for 
further consideration of them to be warranted.  He did not 
respond to the RO's request for evidence, so, in October 
1997, the RO notified him that these claims were denied.  He 
submitted statements later in October 1997 suggesting that he 
would either like to appeal the RO's decision or comply with 
the RO's request for evidence concerning these issues.  In 
any event, these claims are not presently before the Board 
and, as such, they again are directed to the attention of the 
RO for all appropriate action and/or further development.


REMAND

While testifying during his April 1998 hearing at the Board, 
the veteran alleged that numerous records relevant to his 
appeal have not been obtained and considered, many of which 
are in the possession of the Social Security Administration 
(SSA) that will prove beyond any shadow of a doubt that he is 
totally disabled and unemployable because of his seizure 
disorder.  Also at his hearing, and during the months since, 
he submitted additional evidence and waived his right to have 
the evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (1998).  It does not appear, however, that all of 
the pertinent evidence from the SSA has been obtained.  
Although, regrettably, obtaining this evidence will 
undoubtedly result in further delay in deciding the merits of 
his appeal, this evidence must be obtained to prevent any 
undue prejudice and provide him every opportunity for 
favorable disposition.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  He also indicated during his 
hearing that he continues to receive treatment for 
his seizure disorder in various clinics at the VA Medical 
Center (VAMC) in Baltimore, Maryland.  Since his hearing, he 
has submitted some, but not all, of the records to which he 
referred, along with a waiver.  The additional records must 
be obtained as well.  See Hayes v. Brown, 9 Vet. App. 67, 73-
74 (1996).

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA and 
obtain copies of all relevant records, 
including the written decision of that 
agency, that were relied upon or 
considered in awarding the veteran 
disability benefits and/or supplemental 
security income.  All evidence obtained 
from the SSA should be associated with 
the other evidence on file.  If, for any 
reason, evidence cannot be obtained from 
the SSA, then this should be documented 
in the claims folder.

2.  The RO should contact the local VAMC 
in Baltimore, Maryland, and obtain copies 
of all records concerning treatment the 
veteran has received at that facility for 
his seizure disorder.  All evidence 
obtained, and any additional evidence 
identified and/or submitted by the 
veteran, should be associated with the 
other evidence on file.  If, for any 
reason, evidence cannot be obtained from 
the Baltimore VAMC, then this should be 
documented in the claims folder.

3.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for an 
increased rating for the seizure 
disorder; in so doing, the RO should 
consider whether the veteran is entitled 
to a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998).  The RO's decision 
should be based upon a comprehensive 
review of all additional evidence 
received, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

4.  Unless an increased rating is granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit evidence 
and arguments in response thereto, prior 
to the case being returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claim and to ensure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


